DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 13-15, 17, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zobeley et al (DE 30 42 968 A1) in view of Brügger et al (US PGPub # 2012/0061190), Abercrombie et al (US PGPub # 2011/0232974), and Lauke et al (US # 7,211,748). With respect to claim 13, the Zobeley reference discloses an elevator car load measurement system for determining a load of an elevator car, the elevator car load measurement system (Figs. 3-6) comprising: a plurality of force sensors (30) connected together in a daisy chain including a first force sensor connected to one end of the daisy chain and a last force sensor connected to an opposite end of the daisy chain so the signals from the force sensors are added together (See Figs. 5 & 6; the sensors (30) are connected in series: ¶¶ 0022-0023)1; a controller (200) connected to the last force sensor for determining the load of the elevator car (¶ 0034).
	Zobeley uses strain gage resistive force sensors instead of vibrating string force sensors; however, the Brügger reference discloses that vibrating string force sensors are art recognized functional equivalents in the elevator control systems (¶ 0029) and it would have been obvious to substitute one type of force sensor for the other motivated by their art recognized functional equivalence. See MPEP §§ 2144.06 & 2144.07.
	The Brügger reference discloses that vibrating string force sensors change their frequency of vibration based on the detected load (¶ 0054), so in order to daisy chain vibrating string force sensors together, then any serial connection between these force sensors would, of necessity, have to be wired in such a manner as to sum together the frequency outputs of the force sensors, as this would be the only way to add together the force signals of the individual sensors to obtain a total weight signal. The Brügger reference does not specifically state that the next force sensor in the serial daisy chain adds together its own frequency signal to the frequency signal that it has received from further down the chain before sending it onward to the next link (i.e.: next force sensor) in the chain, but this is normally how daisy chained force sensors are wired as shown by the example of the Abercrombie reference (¶ 0018) which mentions in passing how each individual sensor “pad” (i.e.: force sensor) can be equipped in certain embodiments with its own signal summing board for adding the pad’s force signal to the received force signal before passing the force signal to the next force sensing pad in the series; the Lauke reference also explains this process in more detail (Col. 2, line 44 to col. 3, line 38). This would have been an obvious alternative arrangement for any daisy chained series of force sensors motivated by its art recognized suitability for its intended use.
	Claims 14 and 15 simply describe how an analog frequency signal would have been added to another analog frequency using analog adder circuits.
	With respect to claims 19-21 and 23, the method of use of the system is inherent to the system.


Claims 17, 18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zobeley et al (DE 30 42 968 A1) in view of Brügger et al (US PGPub # 2012/0061190), Abercrombie et al (US PGPub # 2011/0232974), and Lauke et al (US # 7,211,748), as applied to claims 13-15, 19-21, and 23 above, and further in view of Fuller et al (US # 5,750,945). The Fuller reference discloses (Col. 5, ll. 7-22) that the claimed placement of the force sensors was a known alternative to placing the force sensors on the elevator floor as mentioned in the Zobeley reference, and this would have been an obvious alternative embodiment motivated by its art recognized functional equivalent location in an elevator control system.


Conclusion
Claims 16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although the general idea of force sensors self-diagnose as shown by the example of US # 6,576,849 (Bliss et al), there is no motive to modify the elevator weighing system of the prior art that when one of the force sensors detects a malfunction, it generates a set error frequency signal from the one force sensor and substituting the set error frequency signal for the frequency signal to generate the frequency sum signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See US # 5,004,058 (Langford et al.) which defines a serial bus as a “daisy chain”; column 3, lines 24-40.